Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claim 12, line 4, “fabric” is being interpreted as “a woven fabric” to be consistent with claim 12, line 11.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, JP 2002-128921 to Harasawa et al. discloses an FRP tubular body formed from a reinforcing fiber woven fabric (para. [0010]) that is wound such that there the outer surface is smooth without steps or uneven thickness or layer disturbance (para. [0007]).
JP H11115064 to Hirohata et al. discloses an FRP tubular body having a fiber sheet (2, Fig. 2) and an outer sheet (3, Fig. 2), the outer sheet having a gap (L) between a starting end and a finishing end to reduce wrinkles on the body (para. [0007]).
U.S. 2019/0283363 to Shimono et al. discloses a method of forming a cylindrical composite material having a composite sheet (11, Fig. 2) having a starting end and a finishing end, and a splice (11a, Fig. 2) between the starting and finishing end.
“Aligned Discontinuous Fibre Composites: A Short History” by Such et al. discloses a range of  methods of forming a component with fiber reinforced material, including decreasing the amount of linear fibers in a localized area (see pp. 156, 161). In particular note in Fig. 1 the subcategory of methods involving “induced discontinuity” for example “Slit” and “Prepreg micro-perforation”.
However, none of the above references teach, suggest, or make obvious in combination with the additional elements of each claim the following features: a reinforced fiber sheet including first reinforced fiber bundles that extend in a circumferential direction and second reinforced fiber bundles that extend in an axial direction, a starting end, a finishing end, and a general portion located between the starting end and the finishing end and connected to the starting end and the finishing end by reinforced fibers, and at least one of the starting end or the finishing end is a decreased portion that is smaller than the general portion in an amount of the reinforced fibers per unit length in the circumferential direction of the fiber structure.
Claims 11 and 12 are allowed for the same reasons.
Dependent claims 2-10 and 13-16 are allowable as being dependent from an allowable claim (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731